PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/835,682
Filing Date: 25 Aug 2015
Appellant(s): SUZUKI et al.



__________________
William H. Bollman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 24, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 7, 8, and 10-24 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Appellant does not specifically teach “using non-yoghurt material.”

Claims 7, 8, and 10-24 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamime et al view of Hillbilly Housewife, Hamel (King Arthur Flour), EasiYo (History of EasiYo cited by Applicant) and Wiessel et al (US 2012/0114625).
Tamime et al teach a powdered yogurt comprising milk powder and a lactic acid bacterium where the powder is reconstituted with water as is claimed (see pages 256-261, especially the beginning of Table 5.4).  Tamime et al teach reconstitution with water at 10-40°C (page 259, under Additional Information).  Table 5.4 refers to Ferguson (US 3080236) which teaches an instant yogurt as claimed.
The claims differ as to the use of individual packaging, an oligosaccharide, and propionic acid bacterium.
Hillbilly Housewife teaches the preparation of yogurt comprising mixing water, dried milk, and a dried yogurt culture (see entire document, including the comments).  

EasiYo teach the use of individual packaging and reconstitution of yogurt (see entire document).
Wiessel et al teach a fermented dairy product comprising both xylooligosaccharides as a prebiotic and Propionibacterium as a probiotic that serve to improve the microflora of the intestine (see entire document, especially paragraph [0033] and claims 1 and 12-15).
It would have been obvious to a person of ordinary skill in the art, at the time of invention, to individually package as taught by EasiYo and to use both the prebiotic and probiotic as taught by Wiessel et al in that of Tamime et al because in a food product the use of individual packaging provides for consumer convenience and the use of a prebiotic and probiotic serves to improve the microflora of the intestine.
It is noted that the fermentation temperature is generally selected for optimum activity.  The selection and manipulation of times and temperatures is expected, obvious, and well-within the skill of the art.
It is further noted that a yogurt making material can be a dried yogurt powder and/or a mixture comprising a dried milk and a dried culture. 
All of the claims and the claim limitations have been considered.  In the absence of a showing of unexpected results, it is not seen how the claimed invention differs from the combined teachings of the prior art.  Applicant is using known components and process steps to obtain no more than expected results.

(2) Response to Argument
Appellant argues that the specification provides support for “using non-yoghurt material.”


Appellant argues that the prior art does not teach preparation from what was never a yogurt.
Tamime et al teach a powdered yogurt comprising milk powder and a lactic acid bacterium where the powder is reconstituted with water as is claimed (see Table 5.4, column 1, lines 1-10).  See for example, page 259 (second and third methods) which teaches a milk powder and a lactic acid bacterium.  
Hillbilly Housewife teaches the preparation of yogurt comprising mixing water, dried milk, and a dried yogurt culture. Hillbilly Housewife specifically teaches a yogurt starter culture, which can be either yogurt or a culture powder (see page 2, lines 1-4; page 9, comment by bmb; page 33, comment by Carol Lovell: page 47, comment by Denimflyz).  When a culture powder is used, yogurt is made for the “first time.”
Hamel teaches the use of a starter (see page 2).  A yogurt starter (i.e. a starter for yogurt) is lactic acid bacterium.  A starter for yogurt (i.e. a yogurt starter) is not a yogurt product but is used to make a yogurt product.   When a starter is used yogurt is made for the “first time.”  Traditional yogurt bacteria (bacteria used for yogurt) is well known.
Appellant does not define non-yogurt material in combination with first time.  The specification does not provide any examples to distinguish the claimed invention over that of the prior art.  

The declaration under 37 CFR 1.132 filed May 26, 2020 is insufficient to overcome the rejection of claims based upon 35 U.S.C. 103(a) as set forth in the last Office action for the following reasons.
1)  The declaration does not address the combination of references.  Tamime et al and Hillbilly Housewife teach the preparation of yogurt from water, dried milk, and a dried yogurt culture.  
2) Appellant’s claims do not exclude additional components.
Appellant is using known components and process steps to obtain no more than expected results.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221.

Appellant does not explain the Appendix material and the material is not in English.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/WILLIAM KRYNSKI/ 
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.